Appeal by an employer and its insurance carrier from a decision and award of the Workmen’s Compensation Board awarding death benefits to the widow and two minor children of a deceased employee. The employer, a manufacturer of abrasives, had employed decedent for eight years as a pipe fitter. The board has found that while decedent was in the regular course of his employment he sustained an accident on February 16, 1950, when a flange from an overhead beam fell on his head, and a further accident on March 6, 1950, due to the nature of heavy and awkward work he performed that day, and that both accidents contributed to the rupture of the aneurysm of the right middle cerebral artery causing his death. The record contains the now familiar conflict of medical opinion — two physicians, including an impartial specialist, testifying to causal connection and three asserting that death was the natural result of a pre-existing condition unrelated to any accident. The conflict made the issue of causal relationship clearly one of fact. There is substantial evidence to support the finding of the board and its determination is final and conclusive. Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Bergan, Halpem, Imrie and Zeller, JJ.